United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1746
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Tarnell T. Beverly

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: December 1, 2014
                              Filed: December 8, 2014
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Tarnell Tavon Beverly directly appeals the judgment the district court1 entered
in his criminal case. Counsel has filed a brief under Anders v. California, 386 U.S.
1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
738 (1967), in which counsel argues that Beverly should not have been assessed
criminal history points for a 2011 conviction for driving on a suspended license, for
which he was sentenced to 60 days in jail with credit for time served. Beverly
withdrew his objection to this issue at sentencing, and he has not established that the
court’s criminal history calculation was plain error. See United States v. Callaway,
762 F.3d 754, 759 (8th Cir. 2014) (procedural errors not objected to at sentencing are
reviewed for plain error); United States v. Booker, 639 F.3d 1115, 1119, 1121 (8th
Cir. 2011) (holding that challenges under plain-error review failed, as alleged
sentencing errors were subject to reasonable dispute, and not “clear or obvious”).

      An independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75,
80 (1988), reveals no nonfrivolous issues for appeal.

      The judgment is affirmed.
                     ______________________________




                                         -2-